Title: To George Washington from Brigadier General David Wooster, 29 August 1775
From: Wooster, David
To: Washington, George



Sir,
Oyster Ponds Suffolk County [N.Y.] Augt 29, 1775

I have with me at this place, four hundred and fifty of my Regiment: I should before this time have returned to my Station at Harlem, but General Scuyler having ordered the three Companies raised upon this End of Long Island for the Continental Service to join their Regiment at Ticonderoga; The County Committee requested me to remain here till the return of an express, which they sent to New York, to beg of their Congress, if possible to prevent the three Companies from being removed. The Express has now returned with liberty for the Companies to remain here ten days from last friday. It is thought best that I keep my Station near New York though I shall not return there till I know the destination of the fleet,

which I understand from your Excellency’s information to Govr Trumbull have sailed out of Boston, I hope and expect such measures will be pursued as will prevent their taking the Stock from this, or the adjacent Islands.
The Inhabitants here, think that had General Scuyler known their very exposed situation he would not have ordered the Companies away, The New York Congress suppose they have no right to counteract his Orders, they might indeed have sent to him, and receiv’d an answer in season, But they are so refined in their policy have so many private views to answer, and take such infinite pains to keep out of the plain path, conscious perhaps of their own superiour wisdom that they do nothing like other people. It is now too late to send to General Scuyler.
The Committee of Safety have therefore desired me to request your Excellency to continue their Troops upon this Station, I shall only say that I know of no place so much exposed to the Ravages of the Enemy, and if the companies raised here, who have, a great part of the good Arms in the County, should be removed, and their places not supplyed, I know of none so defenceless as this; It is my opinion after all the Soldiers are gone, that two hundred men might ravage the County notwithstanding all the Inhabitants could do to prevent it. From this representation I doubt not your Excellency will think proper to continue the Troops raised here upon this Station or order others in their Room. I am with great truth and regard your Excellency’s most obedient Humble Servt

Davd Wooster

